Citation Nr: 1749866	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating for service-connected anxiety disorder, in excess of 30 percent prior to April 28, 2016 and 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for anxiety disorder and assigned an initial 10 percent rating effective January 11, 2011.

In Board decisions dated April 2015 and June 2017, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) most recently issued a supplemental statement of the case (SSOC) in August 2017.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In a September 2014 rating decision, the RO increased the assigned initial rating to 30 percent from the date of service connection.  In an August 2017 rating decision, the RO increased the assigned rating to 50 percent from April 28, 2016, the date of a VA examination.  The Veteran has not expressed satisfaction with the increased disability ratings; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


FINDING OF FACT

From the date of service connection, the Veteran's anxiety disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment, with deficiencies in most areas was not shown.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 50 percent, but no higher, for anxiety disorder have been met from January 11, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code (DC) 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the June 2017 Board Remand, the Veteran was afforded a VA examination in June 2017 with respect to his service-connected anxiety disorder.  The report provided by the VA examiner reflects that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the June 2017 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record does not show, nor has the Veteran contended, that the service-connected disability adjudicated herein has increased in severity since he was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Anxiety disorder is evaluated under 38 C.F.R. § 4.130, DC 9413.  Under this diagnostic code, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9413.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 57 to 60 as determined by VA and private treatment providers, as well as VA and private examiners.  These scores are indicative of moderate impairment.  Specifically, GAF scores ranging from 51 to 60 reflect moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran was granted service connection for anxiety disorder in an October 2011 rating decision; a 10 percent rating was assigned effective January 11, 2011.  The Veteran disagreed with the assigned rating and this appeal followed.  As described above, a September 2014 rating decision assigned a higher initial rating of 30 percent from the date of service connection.  Additionally, an August 2017 rating decision granted at 50 percent rating from April 28, 2016.  For the following reasons, the Board finds that a rating of 50 percent is warranted under the schedular criteria from the date of service connection.

In a January 2011 statement, the Veteran reported that he experiences sleep impairment, anger issues, hypervigilance, problems with crowds, trust issues, problems with relationships, alienation from others and activities he used to enjoy, and alcohol problems.

In a January 2011 statement, the Veteran's former spouse, Ms. M.B., reported that she was married to the Veteran from October 1970 to June 2009.  She stated that the Veteran repeatedly abused her, even sending her to the hospital on one occasion due to the beatings.  He also threatened to kill her and her family.  She explained that, after the Veteran stopped drinking, the physical abuse stopped but the Veteran continued to experience anger issues and depression.

The Veteran was afforded a VA examination in February 2011 at which time he reported that he graduated from high school and went to technical school.  Most recently, he worked as an extruder operator for five years until 2008 at which time he stopped working due to his cancer diagnosis.  He now works part-time as a stock clerk at Walmart, and also works part-time as an instructor for an impaired driving school.  He reported that, in 2008, he became very depressed as a result of life stressors and told his daughter that he would 'blow his head off.'  His daughter took him to the hospital and he spent a week in the psychiatric unit.  He also stated that he once put a gun to his head in the 1970's.  He stated that once, about six months ago, he thought about killing himself because he was 'sick of' his health problems.  However, he denied any actual suicidal intention at the time, or any current suicidal ideation.  The Veteran explained that he was previously married twice, from 1964 to 1967 and from 1971 to 2009.  He stated that he had a 'hell of a temper' when he was married to his second wife, and tended to isolate himself in the relationship.  He has one daughter with whom he has been close for the last several years.  Upon interview, the examiner noted the Veteran to be alert, oriented, and appropriately dressed.  He was logical, coherent, and cooperative; but, he did become somewhat impatient at times with the questioning.  The Veteran's affect was neutral and appropriate.  He reported that he feels down and depressed about half the time.  He reported hypomanic symptoms that may last for up to a week a time; specifically, racing thoughts, hyperactivity, decreased need for sleep, spending money foolishly, and grandiosity.  His energy level is up and down.  His appetite is reduced and he has lost 15 pounds.  The Veteran also reported that he feels somewhat hopeless.  He indicated that he struggles in his relationship with his girlfriend.  He denied hallucinations, delusions, and paranoid ideation.  He endorsed avoidance and difficulty expressing happiness.  He reported problems falling and staying asleep several times per week.  He also stated that he has problems with anger, irritability, hypervigilance, and exaggerated startle response.  The examiner reported that the Veteran's occupational functioning has not been impaired due to his military experiences.  The examiner confirmed diagnoses of anxiety disorder, not otherwise specified (NOS), and bipolar disorder, type II.  A GAF of 60 was assigned.

In the Veteran's October 2011 notice of disagreement (NOD), he reported that his ability to work has been impacted by his mental condition.  He stated, "I've lost work because of it and have trouble working with others."  He reported memory problems, which have a negative impact on his ability to work and general quality of life.  He stated, "I am often tense, easily irritated and hard to be around, and I attribute this to my sleep issues and attitude towards others, due to my lack of trust and anxiety levels."

Private treatment records dated in June 2012 noted that the Veteran continues to experience a good deal of depression.  The Veteran endorsed nightmares and flashbacks in July 2012.  In October 2012, it was indicated that the Veteran's mood was euthymic and maintained good eye contact.  He was well-groomed.

In a November 2012 letter, Dr. B.J. stated that he is treating the Veteran for depression, anxiety, and health concerns.  Dr. B.J. indicated that the Veteran has PTSD and "he continues to experience significant symptoms from this disorder which interfere with his level of functioning and create mental and emotional difficulty for him."

The Veteran was afforded another VA examination in May 2014 at which time the examiner confirmed diagnoses of bipolar disorder II, anxiety disorder, NOS, and alcohol dependence in full sustained remission.  A GAF of 59 was assigned.  The examiner determined that the Veteran's psychological symptoms manifested in "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The examiner reported that the Veteran's bipolar disorder II manifests in problems with motivation and low energy, feelings of hopelessness, chronic discouragement, impulsive spending when hypomanic or depressed, initial insomnia, and substantial memory issues.  The Veteran's anxiety disorder results in disrupted sleep twice per month, triggered memories during storms, and some degree of hypervigilance.  The Veteran reported that he and his adult daughter get along okay.  He has a good relationship with his mother.  He is also close with his sister.  He reported that he has a good friend, who he has known for thirty years.  He says that he spends most of his time with his girlfriend.  They get along very well and have yet to have a significant disagreement.  He continues to work part-time as an impaired driving instructor; he has done this for 33 years.  He used to work part-time at Walmart, but left due to health issues.  He reported depressed mood, feelings of hopelessness, anxiety, hypervigilance, exaggerated startle response, nightmares, intrusive thoughts, mild memory loss, and disturbance of motivation and mood.  The Veteran also endorsed impaired impulse control such as unprovoked irritability with periods of violence and appetite disturbance with weight loss.  The examiner reported that the Veteran was alert and oriented.  His speech was normal.  He interacted in a logical, coherent, and cooperative fashion.  He was casually dressed.  He reported that his mood is frequently down and his concentration is short.  The Veteran has phases when his mood is very up, and this usually lasts about a day.  He says that he becomes frivolous and a bit grandiose.  He stated that he last experienced such an episode three to four days ago.

VA treatment records dated in April 2015 noted the Veteran's explanation that, in the 2008/2009 episode which resulted in his psychiatric hospitalization, he did not actually want to kill himself.  He explained that he just wanted help.  At present, his mood was irritable and frustrated.  He reported flashbacks and nightmares.  He stated that his girlfriend is very supportive.  He loves fishing and is looking forward to getting his boat in the water and going fishing.  In May 2015, the Veteran endorsed low motivation, decreased energy, fatigue, anhedonia, and irritability.  He denied suicidal and homicidal ideation.  He reported anxiety with some features of PTSD.  His insight and judgment were fair.  VA treatment records dated in April 2016 noted the Veteran's report of depressed mood with crying spells, which occur five to six times per month.  The Veteran also reported reduced self-worth, fatigue, appetite fluctuations, sleep disturbance (including hypersomnia - sleeping 10 to 14 hours per day), and worries about his own mortality.  The Veteran reported that he still enjoys activities such as fishing.  He stated that he has a good social network including his girlfriend, his daughter, close friends, and a new dog.  See the VA treatment record dated April 2016.

The Veteran was afforded a VA examination in April 2016 at which time the examiner confirmed diagnoses of unspecified depressive disorder and unspecified anxiety disorder.  The examiner explained that the depressive disorder "represents a correction of Veteran's previous diagnosis of bipolar II disorder, which appears to have been erroneous as Veteran's self-report and MVAMC mental health treatment records do not indicated any hypomanic/manic symptoms."  The examiner opined that the Veteran's unspecified depressive disorder appears to account for the majority of his functional impairment.  His anxiety disorder has no more than a mild impact on his functioning, which may lead to occasional difficulty coping with stress.  The examiner determined that the Veteran's psychological symptoms manifest in occupational and social impairment with reduced reliability and productivity.  A GAF of 59 was assigned.  The examiner noted that the Veteran continues to work part-time as an impaired driving instructor; he has maintained this job for 36 years.  The Veteran lives with his girlfriend of three and a half years; their relationship is "pretty good."  The Veteran continues to maintain a positive relationship with his adult daughter and his grandson.  He and his younger sister get along well.  The Veteran has several close friends.  He endorsed depressed mood, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events.  The Veteran reported difficulty in adapting to stressful circumstances including chronic health problems.  He has intrusive thoughts, nightmares, and depressed mood.  He was adequately groomed, alert and well-oriented.  His affect was stable.  His thought was logical and coherent.  He denied feelings of hopelessness.  He also denied suicidal ideation.  His energy level is down, and his appetite and weight fluctuate.  He stated that he has anxiety about his health and severe storms.  As to his poor memory, he reported poor recall of materials he has read, and he says that he has occasional difficulty with word retrieval.  The examiner opined that the Veteran did not have significant memory impairment.

VA treatment records dated in January 2017 noted the Veteran's report of recent exacerbation of depressive symptoms in the context of multiple medical problems.  The Veteran reported continuing fatigue, anhedonia, depressed mood, low motivation, lack of drive, apathy, and feelings of helplessness.  VA treatment records dated in May 2017 indicated that the Veteran's mood was positive with a normal range of congruent affect.  He denied suicidal and homicidal ideation.

The Veteran was afforded a private neuropsychology evaluation in May 2017 at which time his complaints of impaired memory were documented.  Specifically, the Veteran reported that he occasionally is unable to remember a word when speaking.  He stated that his mood is currently down.  He denied suicidal and homicidal ideation.  He continues to live with his girlfriend of five years.  He remains close with his daughter.  His mood was somewhat depressed and he appeared resolved.  His speech was fluent.  The examiner reported that "[c]urrent results indicate impairments in complex attentional processing and executive functioning, including difficulty with planning, organization, conceptualization, and ability to shift cognitive set."  The examiner stated that the Veteran is somewhat impulsive.  The examiner stated that the Veteran "has a relative weakness in visual processing and memory for visual information as well."  The examiner determined that the Veteran's basic language abilities and verbal memory fall within normal limits.  The Veteran exhibited a mild to moderate level of depressive symptoms.  The examiner opined, "[t]he etiology of his cognitive difficulties is likely multifactorial, including primarily the effects of medications, as well as depressed mood, chronic pain, and nonrestorative sleep."  He further concluded that, in his daily functioning, the Veteran's "cognitive difficulties are not likely to interfere with his ability to actively participate in treatment, or to manage his instrumental activities of daily living independently."

Pursuant to the June 2017 Board Remand, the Veteran was afforded a VA examination in June 2017.  The examiner confirmed a diagnosis of anxiety disorder.  The examiner determined that the Veteran's psychological disability manifests in "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or; symptoms controlled by medication."  The Veteran continues to live with his girlfriend of five years; their relationship is "very good."  They spend their time fishing on their boat, gardening, and landscaping.  The Veteran and his daughter maintain a good relationship.  He reported that he also has three close friends.  The Veteran continues to work part-time as an impaired driving instructor.  He stated that his memory has been giving him some difficulty in the past eighteen months.  He also reported anxiety.  The Veteran exhibited good social skills.  He was alert and oriented.  He was appropriately dressed and groomed.  The examiner noted that the Veteran had poor insight and was "very fixated on his medical ailments and difficulties with pain."  The Veteran reported that his mood was primarily good.  His affect was appropriate.  He reported that his energy was up and down.  He continues to experience sleep impairment including nightmares.  He feels good about his future most of the time.  The Veteran indicated that he feels restless, but denied excessive worry.  He has some irritability, but no physical aggression.  He denied symptoms of panic and mania.  He reported some difficulty with concentration and memory.  He denied suicidal and homicidal ideation.  The examiner explained that the Veteran generally has "poor insight and tends to use terms such as 'depression' to describe dissatisfaction as he clearly denied experiencing clinically defined symptoms of depression other than low mood."

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).  In determining whether the Veteran meets the schedular criteria for an increased disability rating, the Board's inquiry is not necessarily limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.

Based on the above, the Board finds that the impact of the Veteran's anxiety disorder symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 50 percent rating from the date of service connection.  As detailed above, the record includes diagnoses of anxiety disorder, depressive disorder, bipolar disorder, and PTSD, as well as some indication of impaired cognitive functioning.  Although the May 2014 and April 2016 VA examiners attempted to differentiate between the disorders, the Veteran's regular psychiatric and psychological treatment providers have not differentiated between such symptoms and have, in fact, repeatedly described the overlapping symptoms of his psychiatric diagnoses.  As such, the evidence is in equipoise as to whether the Veteran's psychiatric symptoms are attributable to his service-connected anxiety disorder or at least not consistently clearly separable from his service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected diagnoses.  Id.

Moreover, while the Veteran's GAF scores have generally reflected levels of moderate impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for anxiety disorder.

Based on a review of the evidence, the Board concludes that a higher initial rating of 50 percent, but no higher, is warranted for the Veteran's anxiety disorder from the date of service connection, January 11, 2011.  The evidence demonstrates that the Veteran's psychological symptoms have manifested as occupational and social impairment with reduced reliability and productivity due to disturbances of motivation and mood, intrusive thoughts, depression, anxiety, impaired concentration, impaired memory, chronic sleep impairment, hypervigilance, exaggerated startle response, and difficulty in establishing effective work relationships from the date of service connection.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that an increased rating to 50 percent, but no higher, is warranted based on his manifested symptomatology from January 11, 2011.  See 38 C.F.R. § 4.3 (2016).

The Board has considered the assignment of a rating in excess of 50 percent for the entire period.  However, VA evaluation and treatment records, as well as the VA and private examination reports, have not shown that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous depression; suicidal ideation, obsessional rituals, illogical speech, near continuous panic or depression affecting the ability to function independently; spatial disorientation; neglect of personal appearance; impaired impulse control with periods of unprovoked irritability; difficulty in adapting to stressful circumstances; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9413.  Significantly, there is no indication that the Veteran's occupational and social functioning was indicative of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood at any time from the date of service connection.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board recognizes that the Veteran was hospitalized in 2008/2009 after a reported intent to 'blow his head off.'  See, e.g., the VA examination report dated February 2011.  To this end, suicidal ideation involves a range from a passive wish not to awaken in the morning or a belief that others would be better off if the individual were dead, to transient but recurrent thoughts of committing suicide, to a specific plan.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Court has held that the criteria for a 70 percent rating "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 11.  Critically, in this case, the Veteran has explained that he experienced no real suicidal ideation in the 2008/2009 episode; rather, he was seeking help.  See, e.g., the VA treatment record dated April 2015.  In addition, he has repeatedly denied any suicidal ideation or intent from the date of service connection.  Accordingly, the Board finds that the Veteran's symptoms do not rise to the level of suicidal ideation as would warrant a 70 percent rating under the diagnostic criteria.  Moreover, any suicidal ideation has not been shown to cause occupational and social impairment with deficiencies in most areas.  

Moreover, total occupational and social impairment has not been shown.  Specifically, the evidence does not demonstrate total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; or disorientation to time or place.  Significantly, there is no indication of total occupational and social impairment in the record.

The Board recognizes that the Veteran has not been employed on a full-time basis during the period on appeal.  However, the evidence of record does not show that his anxiety disorder has caused total occupational impairment.  Critically, the Veteran has maintained part-time employment as an impaired driving instructor for over 36 years.  Moreover, no medical professional has provided any opinion indicating that the Veteran's psychological symptoms have caused an inability to obtain or maintain gainful employment.  Moreover, given his successful relationships with his girlfriend, family, and longtime friend, it is clear that his service-connected psychiatric disability has not produced total social impairment.  Accordingly, in this case, the symptoms shown in the examination and treatment records do not equate to the symptoms contemplated for a 100 percent schedular rating at any time during the appeal period.

In sum, the extent and severity of the Veteran's anxiety disorder symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory, difficulty concentrating, hypervigilance, exaggerated startle response, depression and anxiety; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology was not shown.

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence has shown that the Veteran's anxiety disorder warrants a 50 percent rating, but no higher, from January 11, 2011, the date of service connection.  The claim is granted to that extent.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected anxiety disorder, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 50 percent assigned herein would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating of 50 percent, but no higher, for anxiety disorder is granted from January 11, 2011.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


